Exhibit 99.1 Loan Agreement THIS LOAN AGREEMENT (the “Agreement”) is dated July 6th, 2009 and entered into BETWEEN YAMALCO Investments Limited, a company organized under the laws of Cyprus, having its head office at Agiou Nicolaou 41-49, Nemeli Court, Block 3rd floor, Egkomi, P.C. 2408, Nicosia, Cyprus (hereinafter referred to as “the “Lender”) on the one part; and Young Energy Prize S.A a company organized under the laws of the Grand Duchy of Luxembourg, having its head office at 7, rue Thomas Edison, L-1445 Strassen, Grand Duchy of Luxembourg and registered in Luxembourg under number B111776 (the “Borrower” or the “Company”) on the other part; WHEREBY IT IS AGREED as follows: 1. Loan amount Subject to the conditions specified herein, the Borrower is entitled to borrow from the Lender, at any time between the Effective Date and July 6th, 2012, a maximum aggregate amount of5.000.000,00 EUR (five million Euros) (the “Loan”). 2. Term This Agreement shall enter into force on July, 6th 2009 (“Effective Date”) and expire when all the sums due under this Agreement have been fully repaid to the Lender by the Company. 3. Repayment conditions In consideration of the Lender lending the Loan for a period expiring at the latest on July 6th, 2012 (“Repayment Date”), the Company covenants and undertakes to repay the Loan and Interests as specified in section 4 of this Agreement, to the Lender at the latest on the Repayment Date or on any earlier date on which the Loan may become repayable pursuant to this Agreement.
